        Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



REX AND ROBERTA LING LIVING                   Case No. 1:17-cv-04937 (JPO)
TRUST u/a DECEMBER 6, 1990, as
AMENDED, JOHN TAYLOR JONES, and
DAVID THOMAS JONES, Individually and
on Behalf of All Others Similarly Situated,

                              Plaintiffs,

                  -against-

B COMMUNICATIONS LTD., EUROCOM
COMMUNICATIONS LTD., SHAUL
ELOVITCH, and OR ELOVITCH,

                          Defendants.


     FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
        Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 2 of 8
       WHEREAS, an action is pending before this Court entitled Rex & Roberta Ling Living

Trust v. B Communications Ltd., 1:17-cv-04937 (JPO) (S.D.N.Y.) (“Litigation”);

       WHEREAS, Rex and Roberta Ling Living Trust u/a December 6,1990, as

Amended, John Taylor Jones, and David Thomas Jones (together, “Lead Plaintiffs”), on

behalf of themselves and each of the Class Members, and Defendant B Communications Ltd.

(“BComm”) have entered into a Stipulation of Settlement dated March 3, 2020 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the Action on the

terms and conditions set forth in the Stipulation, subject to the approval of this Court (the

“Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein

shall have the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated April 10, 2020 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Class solely for purposes

of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Class Members; (d) provided Class Members with the opportunity

either to exclude themselves from the Class or to object to the proposed Settlement; and (e)

scheduled a hearing regarding final approval of the Settlement;


       WHEREAS, due and adequate notice has been given to the Class;

       WHEREAS, the Court conducted a hearing on August 10, 2020 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable and adequate to the Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments




                                               1
            Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 3 of 8




received regarding the Settlement, and the record in the Action, and good cause appearing

therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.       This Court has jurisdiction over the subject matter of the Litigation and over all

parties to the Litigation, including all Class Members.

       2.       This Judgment incorporates and makes a part hereof: (a) the Stipulation filed with

the Court on March 3, 2020; and (b) the Notice and the Summary Notice, both of which were

filed with the Court on March 3, 2020.

       3.       The Court hereby affirms its determinations in the Preliminary Approval Order

certifying, for the purposes of the Settlement only, the Action as a class action pursuant to Rules

23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the Class consisting of all

persons or entities who or which purchased or otherwise acquired BComm ordinary shares listed

on NASDAQ between March 18, 2015 and September 6, 2017, both dates inclusive and were

allegedly damaged thereby. Excluded from the Class are Defendants, all current and former

directors and officers of BComm during the Class Period, and any family member, trust,

company, entity or affiliate controlled or owned by any of the excluded persons and entities

referenced above.

       4.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

of the Settlement only, the Court hereby affirms its determinations in the Preliminary Approval

Order certifying Lead Plaintiffs as Class Representatives for the Class and appointing Lead

Counsel as Class Counsel for the Class. Lead Plaintiffs and Lead Counsel have fairly and

adequately represented the Class both in terms of litigating the Action and for purposes of




                                                 2
         Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 4 of 8




entering into and implementing the Settlement and have satisfied the requirements of Federal

Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

       5.      Pursuant to Federal Rule of Civil Procedure 23, the Court hereby approves the

Settlement set forth in the Stipulation and finds that:

               (a)     the Stipulation and the Settlement described therein, are, in all respects,

fair, reasonable, and adequate, and in the best interest of the Class;

               (b)     there was no collusion in connection with the Stipulation;

               (c)     the Stipulation was the product of informed, arm’s-length negotiations

among competent, able counsel; and

               (d)     the record is sufficiently developed and complete to have enabled the

Class representatives and Bcomm to adequately evaluate and consider their positions.

       6.      Accordingly, the Court authorizes and directs implementation and performance of

all the terms and provisions of the Stipulation, as well as the terms and provisions hereof. The

Action and all claims contained therein, as well as all of the Released Claims, are dismissed with

prejudice as against Defendants and the Released Parties. The Settling Parties are to bear their

own costs, except as otherwise provided in the Settlement Stipulation.

       7.      In accordance with the Court’s Preliminary Approval Order, the Court hereby

finds that the forms and methods of notifying the Class of the Settlement and its terms and

conditions met the requirements of due process, Rule 23 of the Federal Rules of Civil Procedure,

and Section 21D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(a)(7), as amended by the Private

Securities Litigation Reform Act of 1995; constituted the best notice practicable under the

circumstances; and constituted due and sufficient notice of these proceedings and the matters set

forth herein, including the Settlement and Plan of Allocation, to all persons and entities entitled




                                                  3
        Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 5 of 8
to such notice. No Class Member is relieved from the terms and conditions of the Settlement,

including the releases provided for in the Settlement Stipulation, based upon the contention or

proof that such Class Member failed to receive actual or adequate notice. A full opportunity has

been offered to the Class Members to object to the proposed Settlement and to participate in the

hearing thereon. The Court further finds that the notice provisions of the Class Action Fairness

Act, 28 U.S.C. § 1715, were fully discharged. Thus, it is hereby determined that all Class

Members are bound by this Final Judgment and Order.

       8.      The Court hereby finds that the proposed Plan of Allocation is a fair and

reasonable method to allocate the Net Settlement Fund among Class Members, and Lead

Counsel and the Claims Administrator are directed to administer the Plan of Allocation in

accordance with its terms and the terms of the Stipulation.

       9.      Upon the Effective Date, the Class Representatives shall, and each of the Class

Members shall be deemed to have, and by operation of this Judgment shall have, fully, finally,

and forever released, relinquished, and discharged all Released Claims against the Released

Persons, whether or not such Class Member executes and delivers the Proof of Claim and

Release or shares in the Settlement Fund. Claims to enforce the terms of the Stipulation are not

released.

       10.     Upon the Effective Date, all Class Members, and anyone claiming through or on

behalf of any of them, will be forever barred and enjoined from commencing, instituting,

prosecuting, or continuing to prosecute any action or other proceeding in any court of law or

equity, arbitration tribunal, administrative forum, or any other forum, asserting the Released

Claims against any of the Released Persons.




                                                4
        Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 6 of 8
       11.  Upon the Effective Date, each of the Released Persons shall be deemed to have,

and by operation of the Judgment shall have, fully, finally, and forever released, relinquished,

and discharged the Class Representatives, each and all of the Class Members, and Class

Representatives’ counsel, including Lead Counsel, from all Defendants’ Claims. Defendants’

Claims do not include claims to enforce the terms of the Stipulation or any order of the Court in

the Litigation.

       12.        The Settling Parties may file the Settlement Stipulation and/or this Order and

Final Judgment in any proceedings that may be necessary to consummate or enforce the

Settlement Stipulation, the Settlement, or this Order and Final Judgment.

       13.        The finality of this Final Judgment and Order shall not be affected, in any manner,

by rulings that the Court may make on Lead Counsel’s application for an award of attorneys’

fees and expenses or an award to the Class Representatives.

       14.        Neither the Stipulation nor the Settlement contained therein, nor any act

performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement: (i) is or may be deemed to be or may be used as an admission of, or evidence of, the

validity of any Released Claim, or of any wrongdoing or liability of Defendants or their

respective Related Parties; (ii) is or may be deemed to be or may be used as an admission of, or

evidence of, any fault or omission of any of Defendants or their respective Related Parties in any

civil, criminal or administrative proceeding in any court, administrative agency or other tribunal;

(iii) is or may be deemed to be or may be used as an admission, or evidence, that any claim

asserted by the Class Representatives was not valid in any civil, criminal or administrative

proceeding in any court, administrative agency or other tribunal or (iv) is or may be deemed to

be or may be used as an admission of, or evidence of, the appropriateness of treating the




                                                  5
         Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 7 of 8
Litigation as a class action for any other purpose than the Settlement. Defendants and/or their

respective Related Parties may file the Stipulation and/or this Judgment in any action that may be

brought against them in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       15.      Without affecting the finality of this Judgment in any way, this Court hereby

retains continuing jurisdiction over: (i) implementation of this Settlement and any award or

distribution of the Settlement Fund, including interest earned thereon; (ii) disposition of the

Settlement Fund; (iii) hearing and determining applications for attorneys’ fees, expenses, and

interest in the Litigation; and (iv) all parties herein for the purpose of construing, enforcing, and

administering the Stipulation.

       16.      The Court finds that during the course of the Litigation, the Settling Parties and

their respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       17.      Lead Counsel is awarded attorneys’ fees in the amount of $300,000.00, and

expenses in the amount of $514,525.37, plus any applicable interest, such amounts to be paid out

of the Settlement Fund immediately following entry of this Order. Class Counsel shall thereafter

be solely responsible for allocating the attorneys’ fees and expenses among other Plaintiff’s

counsel in the manner in which Class Counsel in good faith believe reflects the contributions of

such counsel to the initiation, prosecution, and resolution of the Actions. In the event that this

Judgment does not become Final, and any portion of the Fee and Expense Award has already

been paid from the Settlement Fund, Class Counsel and all other plaintiffs’ counsel to whom

Class Counsel has distributed payments shall within ten (10) business days of entry of the order




                                                 6
         Case 1:17-cv-04937-JPO Document 137 Filed 08/10/20 Page 8 of 8
rendering the Settlement and Judgment non-Final or notice of the Settlement being terminated or

precludes the Effective Date from occurring, refund the Settlement Fund the Fee and Expense

Award paid to Class Counsel and, if applicable, distributed to other counsel.

       18.     Lead Plaintiffs are awarded in total $6000, or $2000 each, as a Compensatory

Award for reasonable costs and expenses directly relating to the representation of the Class as

provided in 15 U.S.C. § 78u-4(a)(4), such amounts to be paid from the Settlement Fund upon the

Effective Date of the Settlement.

       19.     In the event that the Settlement is terminated as provided in the Stipulation, or the

Effective Date otherwise does not occur, then this Judgment, and all orders entered and releases

delivered in connection herewith, shall be vacated, rendered null and void to the extent provided

by and in accordance with the Stipulation, and this Judgment shall be without prejudice to the

rights of the Class Representatives, the other Class Members, and Defendants, and the Settling

Parties shall revert to their respective positions in the Litigation as of February 3, 2020, as

provided in the Stipulation.

       20.     Without further order of the Court, the Settling Parties may agree to reasonable

extensions of time to carry out any of the provisions of the Stipulation.




The Clerk of Court is directed to terminate Dkt. Nos. 129 & 131 and to enter final judgment.

SO ORDERED.


DATED: August 10, 2020                        _______________________________________
                                              THE HONORABLE J. PAUL OETKEN
                                              UNITED STATES DISTRICT JUDGE




                                                 7
